Exhibit 10.2
NORTEK, INC. 2012 SHORT-TERM CASH INCENTIVE PLAN
FOR NORTEK EXECUTIVES
(Under the Nortek, Inc. 2009 Omnibus Incentive Plan)
     The purpose of this 2012 Short-Term Cash Incentive Plan for Nortek
Executives (Under the Nortek, Inc. 2009 Omnibus Incentive Plan) (the “Plan”) is
to provide incentives for certain executives of Nortek, Inc. (the “Company”) to
achieve a sustained, high level of financial success and other measures of
success for the Company. Awards under the Plan are granted pursuant to
Article 10 of the Nortek, Inc. 2009 Omnibus Incentive Plan.
I. ADMINISTRATION
     The Plan will be administered by the Compensation Committee of the Board of
Directors of the Company. The Compensation Committee is referred to herein as
the “Committee.” The Committee may delegate to other persons administrative
functions that do not involve discretion. The Committee shall have the authority
to interpret this Plan, and any interpretation or decision by the Committee with
regard to any questions arising under the Plan shall be final and conclusive on
all participants in the Plan.
II. ELIGIBILITY; PARTICIPANTS
     The Board of Directors of the Company (the “Board”) shall select, from
among those executive officers of the Company, the persons who shall participate
in the Plan (the “Participants”).
III. GRANT OF AWARDS
     The term “Award” as used in the Plan means a cash award opportunity that is
granted to a Participant with respect to the Company’s 2012 fiscal year. A
Participant who is granted an Award shall be entitled to a payment, if any,
under the Award only if all conditions to payment have been satisfied in
accordance with the Plan and the terms of the Award. The Board or the Committee
shall establish the Performance Goals (as defined in Section IV below)
applicable to each Award and the amount or amounts that will be payable if the
Performance Goals are achieved. The Committee shall establish such other terms
and conditions as it deems appropriate with respect to the Award.
IV. PERFORMANCE GOALS
     As used in the Plan, the term “Performance Goals” means each of (A) the
Company’s 2012 fiscal year financial performance goal as measured by Company
Adjusted EBIDTA, as established by the Board (the “Adjusted EBIDTA Goal”), and
(B) one or more individual, personal objectives to be achieved in fiscal year
2012 as established for each Participant by the Board (the “Personal Goals”).
     Adjusted EBITDA Goal. The Board shall establish the minimum, target and
maximum Adjusted EBIDTA Goals applicable to each Award and seventy percent (70%)
of each Award shall be based on the Company’s achievement of such Adjusted
EBITDA Goals. The Board

 



--------------------------------------------------------------------------------



 



shall also establish an Absolute Minimum Adjusted EBITDA amount, below which no
Award under the Plan, with respect to either Performance Goal, shall be paid.
     Personal Goals. With respect to Personal Goals, the Board shall, in its
sole discretion, establish a list of objectives for each Participant and assign
a percentage to each, with the assigned percentages totaling 30% (i.e., thirty
percent (30%) of each Award shall be based on the Participant’s achievement of
his Personal Goals).
V. AMOUNT PAYABLE UNDER AWARDS
     At such time as the Company’s 2012 audited financial statements are
approved by the Audit Committee of the Board, the Committee, in its good faith
judgment, shall determine whether and to what extent, if at all, the Performance
Goals applicable to each Award granted for such fiscal year have been satisfied,
including, but not limited to, the percentage achievement of the Adjusted EBITDA
Goal based upon the Company’s actual 2012 Adjusted EBITDA. The Committee shall
then determine the actual payment, if any, under each Award, by multiplying the
percentage assigned to each Performance Goal by the Participant’s target bonus,
as established by the Board (the “Target Bonus”). Appendix A sets forth the
principles the Committee will use in determining the actual payment, if any,
under each Award.
VI. PAYMENT UNDER AWARDS
     A Participant’s right to payment will be treated as having vested if the
Participant is employed by the Company or one of its subsidiaries on
December 31, 2012. If the Participant is not employed by the Company or one of
its subsidiaries on December 31, 2012, then any Award granted to such
Participant under the Plan will be immediately forfeited upon the Participant’s
termination of employment, without payment. All vested payments under the Plan
will be made prior to March 15, 2013.
VII. MISCELLANEOUS
     (a) All payments under the Plan shall be subject to reduction for
applicable tax and other legally or contractually required withholdings.
     (b) The Committee may amend the Plan at any time and from time to time;
provided, however, that no such amendment shall adversely affect an Award
granted to a Participant without such Participant’s prior written consent.
     (c) Payments hereunder are intended to fall under the short-term deferral
exception to Section 409A of the Internal Revenue Code of 1986, as amended, and
the regulations thereunder, and shall be construed and administered accordingly.
     (d) No person shall have any claim or right to be granted an Award, nor
shall the selection for participation in the Plan for the Company’s 2012 fiscal
year be construed as giving a Participant the right to be retained in the employ
of the Company for that period or for any other period.

 